


March 30, 2011




Re: Offer of Employment with Amyris, Inc.


Dear Gary:


On behalf of Amyris, Inc. (“Amyris”), I am delighted to offer to you employment
with Amyris. If you accept this offer and satisfy the conditions of acceptance
set forth herein, your employment with Amyris will commence on May 16, 2011,
under the following terms:


Position
You will be employed full-time by Amyris initially as a Senior Corporate Counsel
reporting to Valerie Pierce, Vice President, Senior Transactional Counsel.


Salary
Your base salary will be $210,000 per year ($17,500 per month) payable in
accordance with Amyris' regular payroll schedule which is currently
semi-monthly. Your salary will be subject to adjustment from time to time
pursuant to Amyris' employee compensation policies then in effect.


Bonus
You will be eligible for a performance based bonus. Subject to the approval of
the Board of Directors or the relevant committee of the Board of Directors, your
annual bonus target will be up to twenty percent (20%) of your earned base
salary. Such bonus will be payable provided that (i) you achieve certain
performance objectives which shall be established during the first month of your
employment with Amyris, (ii) you are still employed by Amyris at year-end and
when the bonus is paid out. Such bonus shall be paid no later than March 15 of
the year following the year in which the bonus is earned.


Benefits
You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris. Currently, these include
(i) 12 paid holidays, (ii) 3 weeks of paid vacation (pro-rated by hiring date),
(iii) up to 6 days of paid sick leave per year (pro-rated by hiring date), (iv)
medical insurance, (v) dental insurance, (vi) supplemental health and flexible
spending accounts, (vii) group term life insurance, (viii) accidental death &
disability insurance, (ix) long-term disability insurance, and (x) 401K plan.
You will also be eligible to receive paid access to gym facilities. The terms of
your benefits will be governed by the applicable plan documents and Amyris'
company policies. Enclosed is an Employee Benefit Overview.






--------------------------------------------------------------------------------




Equity
Amyris will recommend to its Board of Directors or the relevant committee of the
Board of Directors that you be granted an option to purchase 30,000 shares of
common stock of Amyris at the fair market value of the common stock on the date
of grant, which will be a date following approval determined in accordance with
Amyris' then-current equity award granting policy. Such shares would vest as
follows: (i) twenty-five percent (25%) upon completion of your twelfth (12th)
month of employment, and (ii) the balance in a series of thirty-six (36) equal
monthly installments upon completion of each additional month of employment with
Amyris thereafter. Any option(s) granted to you will be subject to the
then-current terms and conditions of Amyris' employee stock option plan and
agreement.


Amyris' Company Policies
As an employee of Amyris, you will be subject to, and expected to comply with
its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.


“At-Will” Employment
Employment with Amyris is “at-will”. This means that it is not for any specified
period of time and can be terminated by you or by Amyris at any time, with or
without advance notice, and for any or no particular reason or cause. It also
means that your job duties, title and responsibility and reporting level,
compensation and benefits, as well as Amyris' personnel policies and procedures,
may be changed at any time in the sole discretion of Amyris. However, the
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of Amyris and may not be changed, except in an express writing
signed by you and by an Amyris Executive.


Full-Time Service to Amyris
The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by Amyris, you must first receive permission from an
Amyris Executive.


Conditions of Offer
In order to accept this offer, and for your acceptance to be effective, you must
satisfy the following conditions:


•
You must provide satisfactory documentary proof of your identity and right to
work in the United States of America on your first day of employment.



•
You must agree in writing to the terms of the enclosed Proprietary Information
and Inventions Agreement (“PIIA”) without modification.



•
You must consent to, and Amyris must obtain satisfactory results from, reference
and background checks. Until you have been informed in writing by the Company
that such checks have been completed and the results satisfactory, you may wish
to defer reliance on this offer.







--------------------------------------------------------------------------------




•
You must agree in writing to the terms of the enclosed Mutual Agreement to
Binding Arbitration (“Arbitration Agreement”) without modification.



By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person, company or business enterprise which may be an impediment to your
employment with, or your providing services to, Amyris as its employee; and (ii)
you have not and shall not bring onto Amyris' premises, or use in the course of
your employment with Amyris, any confidential or proprietary information of
another person, company or business enterprise to whom you previously provided
services.
Entire Agreement
Provided that the conditions of this offer and your acceptance are satisfied,
this letter together with the enclosed PIIA and Arbitration Agreement
(collectively, the “Offer Documents”) shall constitute the full and complete
agreement between you and Amyris regarding the terms and conditions of your
employment. The Offer Documents cancel, supersede and replace any and all prior
negotiations, representations or agreements, written and oral, between you and
Amyris or any representative or agent of Amyris regarding any aspect of your
employment. Any change to the terms of your employment with Amyris, as set forth
in this letter, must be in an individualized writing to you, signed by Amyris to
be effective.


Please confirm your acceptance of this offer, by signing and returning the
enclosed copy of this letter as well as the PIIA and Arbitration Agreement to
Neevee Phamle, Human Resources Coordinator by April 6, 2011. If not accepted by
you as of that date, this offer will expire. We look forward to having you join
Amyris. If you have any questions, please do not hesitate to contact me at (510)
740-7413.


Sincerely,


/s/ Julia Tran
Julia Tran
Vice President of Human Resources






I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:


/s/Gary Loeb        4/5, 2011    
GARY LOEB                    Date








Enclosures
Proprietary Information and Inventions Agreement
Mutual Agreement to Arbitrate
Employee Benefits Overview




